Citation Nr: 0820588	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  03-20 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Mother


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to August 
1976. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen a final disallowed claim for service 
connection for residuals of a back injury. 

In July 2007, the Board reopened the claim and remanded it 
for a de novo review.  The claim is now before the Board for 
adjudication. 

The veteran testified before the Board sitting at the RO in 
March 2007.  A transcript of the hearing is associated with 
the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran contends that he injured his back in service 
shortly prior to discharge and was treated at a military 
hospital at Fort Knox, Kentucky.  He also contends that he 
sought treatment immediately after service at two private 
hospitals and that he is receiving Social Security 
Administration disability benefits.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  


Service medical records in the claims file are silent for any 
treatment of a low back injury in service.  The RO requested 
a search for records of treatment at the military hospital at 
Fort Knox from the National Personnel Records Center.  None 
were found.  However, a request directly to the hospital has 
not been made.  A request to one private hospital was 
returned for additional identifying information, but a 
follow-up request was not made.  The veteran authorized a 
release of records from a second hospital but no request was 
made for the records by VA.  At his hearing, the veteran 
stated that his mother obtained copies of the treatment 
records and submitted them to VA, but none are in the claims 
file.  

In an October 2002 VA examination and at his hearing in March 
2007, the veteran stated that he was receiving (or soon would 
receive) Social Security Administration (SSA) disability 
benefits.  Although generally VA is not bound by that 
determination, it is pertinent to the claim.  Murinczak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  Because SSA 
examination and adjudication records may be relevant to VA's 
adjudication of his pending claim, VA is obliged to attempt 
to obtain and consider those records.  38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2007); see 
also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  No 
request for SSA examination and adjudication records has been 
made.   

Finally, in his March 2007 Board hearing, the veteran stated 
that just before he was discharged, he fell and twisted his 
back while carrying a heavy tank chain and was treated at a 
military hospital.  His mother stated that she observed her 
son's symptoms of severe back pain immediately after he 
returned home from military service and had to take him to a 
private hospital for additional treatment.  

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold. McLendon, 20 Vet. App. at 83.

Although there is no competent medical evidence of a back 
injury in service, there is competent medical evidence of a 
current back disorder, lay evidence from the veteran that he 
fell and twisted his back carrying a heavy tank chain in 
service, and competent lay evidence from his mother of her 
son's observable back discomfort immediately after discharge.  
Therefore, an examination and opinion is required to decide 
the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request directly from Ireland Army 
Community Hospital, Fort Knox, Kentucky, 
all records of inpatient treatment of the 
veteran in July and August 1976.  
Associate any records obtained with the 
claims file. 

2.  Make a follow-up request for records 
of treatment for the veteran including 
his social security number and date of 
birth from Centinela Hospital Medical 
Center, 555 East Hardy Street, Inglewood, 
California, 90307, for treatment of the 
veteran in August and September 1976.  
Associate any records received with the 
claims file. 

3.  Request from Daniel Freeman Memorial 
Hospital, 333 North Prairie Avenue, 
Inglewood, California, 90301, records of 
treatment of the veteran in August and 
September 1976.  Associate any records 
obtained with the claims file. 

4.  Request from the Social Security 
Administration any records of examination 
and adjudication for the award of 
disability benefits for the veteran. 
Associate any records obtained with the 
claims file. 

5.  Then, schedule the veteran for an 
examination of his lower back by an 
appropriately qualified VA physician. 
Request that the physician review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
of the veteran's low back disorder, if 
any, and provide an opinion whether any 
low back disability found is at least as 
likely as not (50 percent or greater 
possibility) related to a fall while 
carrying a heavy object or any other 
aspect of service.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

